DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-9 of U.S. Application No. 16/806025 filed on 03/02/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed07/13/2022. Claims 1-7 have been amended. Claims 10-12 were newly added. Claims 1-12 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s amendments with respect to claims 1-7 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (f) to claims 1-7 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-9 have been withdrawn.


Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
As per claim 1-12 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a mobile terminal to be carried by a user of a vehicle and capable of moving the vehicle by remote operation by transmitting an operation signal corresponding to operation by the user to the vehicle, the mobile terminal comprising: processor configured to: an image of the vehicle and captured image; display the captured image; the vehicle in the captured image and acquire distance information on a distance to the vehicle based on the captured image; determine whether the distance to the vehicle is within an allowable distance, which is predetermined, based on the distance information; check a display of the captured image by the user and detect an operation content and  transmit the operation signal corresponding to the operation content to the vehicle when the distance to the vehicle is Serial No. 16/806,025Page 2 of 19determined to be within the allowable distance, wherein even after the processor has transmitted the operation signal to the vehicle, when the vehicle is no longer detected in the captured image or when the distance to the vehicle is determined to be outside the allowable distance, the processor stops transmitting the operation signal corresponding to the operation content until the distance to the vehicle is determined to be within the allowable distance.
Claims 2-7, 10 depend from claim 1, claim 11 depends on claim 8 and claim 12 depends from claim 9, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668